Title: From George Washington to John St. Clair, 18 April 1758
From: Washington, George
To: St. Clair, John


Sir John St Clair. 
Sir.Ft L[oudou]n the 18th April, 1758.    
Your letter of the 13th, addressed to Capt. Bullett, came to my hands about an hour ago. I have not words to express the great pleasure I feel, at finding General Forbes and yourself so heartily disposed to please the Indians, who are our steady friends, and valuable allies.
Mr Gist will send you a return of the number of Indians who have come to our assistance: of what nations they are composed, how many are gone to war; and what number is yet expected in. and I shall enclose you a Return of the Virginia Regiment, for the month of march last. The Indians seem hearty in our cause, and full of spirits at the prospect of an Expedition, which they have long been wishing for. But I fear the rendezvous of the Troops at the mouth of Conogochieg, will give them some disgust; because, from long use, this place is become perfectly known and familiar to them: and it is here they repair upon every occasion: Here, also, all their scouting parties, that are gone to war, will return: And at this place, the earliest intelligence of occurrencies on the frontiers, will always arrive.
I have taken great pains to encourage all that have gone to war, since my return here, to take each a prisoner; and, if they should get more than one, to keep them asunder; which they have promised to do.
That part of your Letter relative to the building Flats, I have communicated to Lt Smith, and we shall endeavour to get plank and other materials in readiness; but at the same time I must observe, that all the men of this Garrison are employed (by authority of this Government) in finishing the works here; and I

do not know how far my conduct may be justified in withdrawing them from them, as I have received no orders from the President to regard any instructions but his own.
I now flatter myself, that this Settlement will be able to furnish a pretty number of Waggons, & willingly; but what quantity of Forage may be had, I am unable to say. I have, however, made your desires known to the People on this occasion.
I have advice, that our Assembly have voted 2,000 men for the Expedition; which are to be commanded by Genl Forbes, besides Militia for the security of the frontiers: and that they have also voted an additional fund of £6,000 for Indian Expences.
Your Express with Letters of the 7th came safe to this place on the 12th in the Evening: and was dispatched early, next morning. I am, Sir, Your most obedient humble servant,

G:W.

